The above-named attorney has submitted to! this court a written statement sworn to by him on September 15,1972, in which he states that he resigns from the Bar, He was admitted to practice by this court on October 16, 1963. The facts underlying the res*673ignation follow. On January 14, 1972 Mr. Cohn was convicted in the United States District Court for the Southern District of New York of (1) unlawfully, willfully and knowingly transporting in interstate commerce securities of the value of $5,000 and more, knowing the same to have been stolen, converted and taken by fraud (U. S. Code, tit. 18, § 2314), and (2) conspiracy so to do (U. S. Code, tit. 18, § 371), a misdemeanor under New York law, upon a jury verdict, and sentenced therefor. By reason of these convictions, this court made an order on July 13, 1972 authorizing the Chief Counsel to the Judicial Inquiry on Professional Conduct in Nassau County to institute and prosecute a disciplinary proceeding in this court against Mr. Cohn. In accordance, such proceeding was thereafter instituted, returnable August 25, 1972. Personal service of the petition and notice of application therein was effectuated on Mr. Cohn on August 1, 1972. He did not answer the petition or otherwise appear in the proceeding, although our clerk wrote him a letter on September 7, 1972 concerning his failure to answer the petition. Instead, Mr. Cohn submitted his above-mentioned statement of resignation, which was received by this court on September 20, 1972. The resignation is accepted and directed to be filed; and it is ordered that the name of said attorney, Frederic Cohn, be struck from the roll of attorneys and counselors-at-law, effective forthwith. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.